Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-16-00729-CV

                       IN THE INTEREST OF R.B., A CHILD

               From the 150th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2004-CI-17986
                       Honorable Nick Catoe Jr., Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 42.3(c).

      SIGNED January 11, 2017.


                                            _________________________________
                                            Karen Angelini, Justice